 1   ROBERT WAGGENER - SBN: 118450
     LAW OFFICE OF ROBERT WAGGENER
 2   214 Duboce Avenue
     San Francisco, California 94103
 3   Phone:         (415) 431-4500
     Fax:           (415) 255-8631
 4   E-Mail:        rwlaw@mindspring.com

 5   Attorney for Defendant RUSSELL OTT

 6

 7

 8                                        UNITED STATES DISTRICT COURT

 9                                    NORTHERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA                                   No. CR-17-0533 EMC

12                                           Plaintiff,         STIPULATION AND ORDER
                                                                MODIFYING PRETRIAL
13                       v.                                     RELEASE CONDITIONS

14   RUSSELL TAYLOR OTT,

15                                           Defendant.
                                                            /
16

17             IT IS HEREBY STIPULATED by and between the parties that the following

18   modification can be made to the conditions of release for defendant Russell Taylor Ott in the

19   above entitled case.

20             Defendant Russell Taylor Ott is allowed to return to the Santa Rosa apartment where he

21   was living when he was arrested on this case in November of 2017. The apartment is located at

22   129 Carillo Street, Santa Rosa, California, 94501. Mr. Ott will be living there with his daughter,

23   Raya Alexandra Ott, age 19. Raya is currently employed and also attending Santa Rosa Junior

24   College. United States Pretrial Service’s Josh Libby has no objection to Mr. Ott living at 129

25   Carillo Street and the release bond being modified. Mr. Ott remains employed by his brother, has

26   been in complete compliance with his release conditions, and regularly attends AA meetings.

27             With the modification of release conditions such that Mr. Ott is allowed to move to 129

28
     STIP & [PR O PO SED ] O R D ER
     R E: M O D IFIC ATIO N O F R ELEASE C O N D ITIO N S
     AN D RELEASE BO N D
 1   Carillo Street, it is agreed and stipulated that Susan Madieros be taken off Mr. Ott’s release bond

 2   as a custodian. Mr. Ott will no longer be living at the residence of Ms. Madieros.

 3             It is agreed that with the removal of Susan Madieros as the custodian on the release bond

 4   that Mr. Ott’s daughter, Raya Alexandra Ott, will become a custodian for Mr. Ott. This

 5   modification of the release conditions for Mr. Ott will not take place until Raya Alexandra Ott

 6   appears before Magistrate Judge Kim and signs the release bond and is admonished as to her

 7   responsibilities as a custodian.

 8             As indicated previously, counsel Robert Waggener has verified that United States Pretrial
 9
     Services Officer Josh Libby has no objection to the proposed modifications of Mr. Ott’s release
10
     conditions and his release bond.
11
               All other conditions of Mr. Ott’s release conditions are to remain in effect, specifically
12

13   including electronic monitoring and a curfew.

14
     Dated: September 10, 2019                                              /s/
15                                                          ROBERT WAGGENER
                                                            Attorney for Defendant
16

17
     Dated: September 10, 2019                                             /s/
18                                                          KEVIN BARRY
                                                            Assistant United States Attorney
19

20
                                                            ORDER
21

22
               IT IS SO ORDERED.
23

24

25   Dated:      September 10, 2019
                                                                    SALLIE KIM
26                                                                  United States Magistrate Judge
27

28
     STIP & [PR O PO SED ] O R D ER
     R E: M O D IFIC ATIO N O F R ELEASE C O N D ITIO N S
     AN D RELEASE BO N D                                      -2-
